IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 AMRO ELANSARI,                                 :   No. 148 MM 2020

                     Petitioner


              v.



 COMMONWEALTH OF PENNSYLVANIA,
 TOM WOLF, JAKE CORMAN, PAMELA
 RU EST,

                     Respondents

                                       ORDER


PER CURIAM

      AND NOW, this 3rd day of December, 2020, the Application for Leave to File

Original Process is GRANTED, the "Petition for the Issuance of a Writ of Mandamus" is

DENIED, and the Application to File an Answer Nunc Pro Tunc is DISMISSED AS MOOT.

The Prothonotary is DIRECTED to strike the name of the jurist from the caption.